__________



 

 

 

 

 

 

AMENDING AGREEMENT
TO ACQUISITION AGREEMENT



 

 

 

 

 

 

 

Between

:





 

GLOBAL URANIUM CORP.


(as the Vendor)





 

 

 

And

:





 

URANIUM ENERGY CORP.


(as the Purchaser)





 

 

 

 

 

Uranium Energy Corp.


500 North Shoreline, Ste. 800N, Corpus Christi, Texas, U.S.A., 78471





--------------------------------------------------------------------------------





AMENDING AGREEMENT

TO ACQUISITION AGREEMENT



         THIS AMENDING AGREEMENT TO ACQUISITION AGREEMENT is made and dated for
reference effective as at June 24, 2011 (the "Effective Date").



BETWEEN

:





GLOBAL uranium corp.

, having an address for notice and delivery located Suite 910 - 475 Howe Street,
Vancouver, British Columbia, V6C 2B3



(the "Vendor");

OF THE FIRST PART

AND

:



URANIUM ENERGY CORP.

, having an office located at 500 North Shoreline, Suite 800N, Corpus Christi,
Texas, 78401



(the "Purchaser");

OF THE SECOND PART



(and each of the Vendor and the Purchaser being hereinafter singularly also
referred to as a "Party" and collectively referred to as the "Parties" as the
context so requires).



WHEREAS

:



A.     In accordance with the terms and conditions of a certain underlying
"Acquisition Agreement", dated for reference effective as at April 11, 2011,
2005, as entered into between the Parties (the "Underlying Agreement"); a copy
of which Underlying Agreement being attached hereto as Schedule "A" and forming
a material part hereof; the Vendor thereby agreed to sell, and the Purchaser
agreed to acquire, subject to the prior satisfaction of certain conditions
precedent to the satisfaction of the Purchaser and including, without
limitation, the Purchaser's concurrent acquisition of 100% of the issued and
outstanding shares, options and warrants of Concentric Energy Corp.
("Concentric"; and, collectively, the "Concentric Acquisition"), all of the
Vendor's rights and interests (collectively, the "Rights") under the terms and
conditions of a certain "Option and Joint Venture Agreement" dated April 13,
2010 (the "Option Agreement"), as entered between the Vendor and Concentric,
pursuant to which the Vendors' Rights entitle it, in part, to acquire up to a
100% undivided participating interest in and to certain mining claim mineral
property interests which are more particularly described in "Exhibit A" to the
Option Agreement; a copy of which Option Agreement being attached to the
Underlying Agreement as Schedule "A" (collectively, the "Acquisition");

B.     In accordance with section "5.2", as confirmed by paragraph "13.4(d)", of
the Underlying Agreement it is thereby acknowledged and agreed that:

"5.2     Latest Closing Date. If the Closing Date has not occurred by July 31,
2011 this Agreement will be terminated and unenforceable unless the Parties
agree in writing to grant an extension of the Closing Date..."; and

C.     As a consequence, in part, of certain delays being experienced by the
Purchaser in its proposed Concentric Acquisition, which must complete
contemporaneously with the within Acquisition, and for other and good and
valuable consideration; the sufficiency of which being hereby acknowledged by
each of the Parties; the Parties have agreed to amend section "5.2" and
paragraph "13.4(d)" of the Underlying Agreement in the manner as now set forth
in this "Amending Agreement To Acquisition Agreement" (the "Agreement") and,
correspondingly, the Parties have agreed to enter into Agreement which clarifies
the respective duties and obligations of the Parties in those respects in
relation to the completion of the Acquisition;

     NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
promises, covenants and agreements herein contained, THE PARTIES COVENANT AND
AGREE WITH EACH OTHER as follows:

Article 1
AMENDMENTS TO THE UNDERLYING AGREEMENT

1.1     Capitalized Definitions. Capitalized terms not otherwise herein defined
shall have the meaning ascribed to them in the Underlying Agreement.

1.2     Amendments to the Underlying Agreement. As a consequence, in part, of
certain delays being experienced by the Purchaser in its proposed Concentric
Acquisition, which must complete contemporaneously with the within Acquisition,
and, furthermore, in order to clarify certain of the terms and conditions of the
Underlying Agreement for the benefit of each of the Parties, the Parties hereby
acknowledge and agree that the following provisions of the Underlying Agreement
are hereby deleted in their entirety with the following provisions of this
Agreement being substituted therefore:

(a)     section "5.2" of the Underlying Agreement is hereby deleted in its
entirety with the following section being substituted in its stead:

"5.2 Latest Closing Date. If the Closing Date has not occurred by October 31,
2011 this Agreement will be terminated and unenforceable unless the Parties
agree in writing to grant an extension of the Closing Date..."; and

(b)     paragraph "13.4(d)" of the Underlying Agreement is hereby deleted in its
entirety with the following paragraph being substituted in its stead:



--------------------------------------------------------------------------------



"(d) the Closing has not occurred on or before October 31, 2011 or such other
date as the Parties may agree to in accordance with section "5.2" hereinabove;
or".

1.3     Effect of the Underlying Agreement. Save as hereby amended in accordance
with section "1.2" hereinabove, the Underlying Agreement remains in full force
and effect as unamended. This Agreement shall form a part of the Underlying
Agreement for all purposes, and each of the Parties shall be bound hereby. From
and after the execution of this Agreement by the Parties, any reference to the
Underlying Agreement shall be deemed a reference to the Underlying Agreement as
amended hereby.

Article 2
GENERAL PROVISIONS

2.1     Entire agreement. This Agreement constitutes the entire agreement to
date between the Parties and supersedes every previous agreement, communication,
expectation, negotiation, representation or understanding, whether oral or
written, express or implied, statutory or otherwise, between the Parties hereto
with respect to the subject matter of this Agreement. This Agreement constitutes
the entire agreement between the Parties and supersedes every previous
agreement, communication, expectation, negotiation, representation or
understanding, whether oral or written, express or implied, statutory or
otherwise between the Parties with respect to the subject matter of this
Agreement. Nothing in this Section "2.1" will limit or restrict the
effectiveness and validity of any document with respect to the subject matter of
this Agreement that is executed and delivered contemporaneously with or pursuant
to this Agreement.

2.2     Enurement. This Agreement will enure to the benefit of and will be
binding upon the Parties and their respective successors and assigns.

2.3     Schedule. The Schedule to this Agreement is hereby incorporated by
reference into this Agreement in its entirety.

2.4     Time of the essence. Time will be of the essence of this Agreement.

2.5     Representation and costs. It is hereby acknowledged by each of the
Parties that McMillan LLP, Lawyers - Patent & Trade Mark Agents, act solely for
the Purchaser and, correspondingly, that the Vendor has been required by each of
McMillan LLP and the Purchaser to obtain independent legal advice with respect
to its review and execution of this Agreement. In addition, it is hereby further
acknowledged and agreed by the Parties that McMillan LLP, and certain or all of
its principal owners or associates, from time to time, may have both an economic
or shareholding interest in and to the Purchaser and/or a fiduciary duty to the
same arising from either a directorship, officership or similar relationship
arising out of the request of the Purchaser for certain of such persons to act
in a similar capacity while acting for the Purchaser as counsel.
Correspondingly, and even where, as a result of this Agreement, the consent of
each Party to the role and capacity of McMillan LLP, and its principal owners
and associates, as the case may be, is deemed to have been received, where any
conflict or perceived conflict may arise, or be seen to arise, as a result of
any such capacity or representation, each Party acknowledges and agrees to, once
more, obtain independent legal advice in respect of any such conflict or
perceived conflict and, consequent thereon, McMillan LLP, together with



--------------------------------------------------------------------------------



any such principal owners or associates, as the case may be, shall be at liberty
at any time to resign any such position if it or any Party is in any way
affected or uncomfortable with any such capacity or representation. Each Party
to this Agreement will also bear and pay its own costs, legal and otherwise, in
connection with its respective preparation, review and execution of this
Agreement and, in particular, that the costs involved in the preparation of this
Agreement, and all documentation necessarily incidental thereto, by McMillan
LLP, shall be at the cost of the Purchaser.

2.6     Applicable law. The situs of this Agreement is Vancouver, British
Columbia, Canada, and for all purposes this Agreement will be governed
exclusively by and construed and enforced in accordance with the laws and Courts
prevailing in the Province of British Columbia, Canada, together with the
federal laws of Canada applicable therein.

2.7     Further assurances. The Parties hereby, jointly and severally, covenant
and agree to forthwith, upon request, execute and deliver, or cause to be
executed and delivered, such further and other deeds, documents, assurances and
instructions as may be required by the Parties or their respective counsel in
order to carry out the true nature and intent of this Agreement.

2.8     Severability and construction. Each Article, section, paragraph, term
and provision of this Agreement, and any portion thereof, shall be considered
severable, and if, for any reason, any portion of this Agreement is determined
to be invalid, contrary to or in conflict with any applicable present or future
law, rule or regulation in a final unappealable ruling issued by any court,
agency or tribunal with valid jurisdiction in a proceeding to any of the Parties
is a party, that ruling shall not impair the operation of, or have any other
effect upon, such other portions of this Agreement as may remain otherwise
intelligible (all of which shall remain binding on the Parties and continue to
be given full force and agreement as of the date upon which the ruling becomes
final).

2.9     Captions. The captions, section numbers, Article numbers and Schedule
letter appearing in this Agreement are inserted for convenience of reference
only and shall in no way define, limit, construe or describe the scope or intent
of this Agreement nor in any way affect this Agreement.

2.10     Counterparts. This Agreement may be signed by the Parties in as many
counterparts as may be necessary and, if required, by facsimile, each of which
so signed being deemed to be an original, and such counterparts together shall
constitute one and the same instrument and, notwithstanding the date of
execution, will be deemed to bear the Effective Date as set forth on the front
page of this Agreement.



--------------------------------------------------------------------------------





IN WITNESS WHEREOF

each of the Parties has executed this Agreement by its duly authorized signatory
as of the Effective Date as set forth on the front page of this Agreement.





GLOBAL URANIUM CORP.

,



Per:

/s/ George Heard                      


Authorized Signatory





URANIUM ENERGYCORP.

,



Per:

/s/ Amir Adnani                        


Authorized Signatory





--------------------------------------------------------------------------------





Schedule A



This is Schedule "A" to that certain Amending Agreement To Acquisition Agreement
as entered into between the Vendor (Global Uranium Corp.) and the Purchaser
(Uranium Energy Corp.).



Underlying Agreement

Refer to the materials attached hereto.



--------------------------------------------------------------------------------

